Citation Nr: 1632869	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-16 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for allergic rhinitis.
 
2.  Entitlement to an initial disability rating in excess of 10 percent for asthma. 

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  In October 2015 the Board remanded the appeal for additional development.  

Following the most recent supplemental statement of the case in March 2016, additional evidence was associated with the claims file, to include VA treatment records, without a waiver of the right to have the additional evidence reviewed by the Agency of Jurisdiction (AOJ).  The additional evidence is duplicative or cumulative of evidence already of record, and it does not have a bearing on the appellate issues herein decided. 

The claim for entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From January 2008 to August 2015, there is no evidence that the Veteran has greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side; from August 2015 to January 2016, the evidence shows greater than 50 percent obstruction of the nasal passage on both sides, but no evidence of complete obstruction on one side; effective January 2016 there is no evidence of greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side; there is no evidence of nasal polyps at any time during the appeal. 

2.  Prior to August 2015, the Veteran's asthma was manifested by intermittent inhalational or oral bronchodilator therapy, and pulmonary function test results showing FEV-1 results of 71 to 80 percent predicted and FEV-1/FVC results of 71 to 80 percent; from August 2015 to the present, the Veteran's asthma has been manifested by FEV-1 results of 56- to 70 percent predicted.


CONCLUSIONS OF LAW

1.  From January 2008 to August 2015, the criteria for an initial compensable evaluation for allergic rhinitis were not met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).

2.  From August 2015 to January 2016, the criteria for an evaluation of 10 percent, but no higher, for allergic rhinitis were met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).

3.  Effective January 2016, the criteria for a compensable evaluation for allergic rhinitis are not met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).

4.  The criteria for a rating in excess of 10 percent for asthma prior to August 2015 were not met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2015). 

5.  The criteria for a rating of 30 percent, but no higher, for asthma from August 2015 to the present have been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in April 2008 and January 2009.  The claims were last readjudicated in March 2016. 

The claims for higher ratings arise from the initial awards of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Allergic rhinitis

The Veteran seeks a compensable evaluation for her allergic rhinitis.

The Veteran's allergic rhinitis has been evaluated under Diagnostic Code 6522, which provides ratings for allergic or vasomotor rhinitis, for the entirety of the appeal period.  Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97 (2015).  A 30 percent evaluation is the maximum rating assignable under this diagnostic code. 

When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

At the outset, the Board notes that clinical evidence reflects a diagnosis of sinusitis, along with rhinitis, in tandem on several occasions during the appeal.  VA's Schedule for Rating Disabilities considers allergic rhinitis and sinusitis as separate disabilities for rating purposes.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510-14 (sinusitis) and Diagnostic Code 6522 (allergic or vasomotor rhinitis).  If co-existing, separate disability ratings may be assigned for both disorders.  38 C.F.R. § 4.96(a). However, in this case, service connection has not been established for sinusitis on a direct or secondary basis.

As there is no overlap of symptomatology when evaluating rhinitis and sinusitis under VA criteria, the Board finds no impediment to adjudicating the rhinitis disability claim as it is not inextricably intertwined with the sinusitis claim.  See generally Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

The Board observes that, given the specificity of the criteria used for the evaluation of allergic rhinitis under Diagnostic Code 6522, it is the clinical evidence that is of the most probative value, in terms of credibility and competency, in this case for purposes of evaluating this condition.  Generally, the statements of a layperson are competent evidence with regard to symptoms that are capable of observation through the senses.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (Veteran is competent to testify as to symptomatology capable of lay observation).  In this case, the rating criteria contemplate a showing of very specific findings (polyps), the nature of which are often identified only by clinical tests, x-ray films and CT scans.  Accordingly, a lay person lacks the competency to accurately assess the presence or absence of such symptoms, and as such, the Board attaches greater probative weight to the clinical findings of skilled professionals as opposed to lay statements of symptomatology.

On VA examination in May 2008, the examiner noted a diagnosis of allergic rhinitis since 1982.  The Veteran reported interference with breathing through the nose, purulent discharge from the nose, and pain.  Examination of the nose revealed no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scar and no disfigurement.  The examiner noted that the pale mucosa was indicative rhinitis allergic in origin.  X-rays of the sinuses revealed no abnormalities.  

On a July 2015 Sinusitis/Rhinitis and other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire, the examiner noted no evidence of greater than 50 percent obstruction of the nasal path on both sides due to allergic rhinitis.  There was no evidence of complete obstruction on any one side, granulomatous conditions, or nasal polyps.  The examiner noted permanent hypertrophy of the nasal turbinates.  

Accordingly, from January 2008 to July 2015, there is no evidence of record showing the presence of polyps or the degree of nasal obstruction which is required for an increased rating for the Veteran's service-connected allergic rhinitis.  Accordingly, the criteria for an initial compensable evaluation for allergic rhinitis are not met.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  

Thereafter, on an August 2015 Sinusitis/Rhinitis and other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire, the examiner noted greater than 50 percent obstruction of the nasal path on both sides due to allergic rhinitis.  There was no evidence of complete obstruction on any one side, permanent hypertrophy of the nasal turbinates, granulomatous conditions, or nasal polyps.  

On VA examination in January 2016, the examiner noted no evidence of greater than 50 percent obstruction of the nasal path on both sides due to allergic rhinitis.  There was no evidence of complete obstruction on any one side, permanent hypertrophy of the nasal turbinates, granulomatous conditions, or nasal polyps.  X-rays of the paranasal sinuses were normal.  Occupationally, the examiner determined that the Veteran's allergic rhinitis had resulted in one week of time lost from work in the preceding 12 months.  

Based on clinical findings of greater than 50 percent obstruction of the nasal path on both sides a rating of 10 percent rating under Diagnostic Code 6522 is granted effective August 2015 through January 2016.  In order to warrant the next higher rating, polyps must be present.  The record shows no evidence of polyps.  Thus, a rating of 10 percent, but not more, is granted effective August 2015.  However, the evidence of record after January 2016 fails to show the presence of polyps or the degree of nasal obstruction which is required for an increased rating for the Veteran's service-connected allergic rhinitis.  Accordingly, the criteria for a compensable evaluation for allergic rhinitis effective January 2016 are not met, and the claim must be denied from that date onward.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  

2. Asthma

The Veteran's asthma disability has been rated as 10 percent disabling under Diagnostic Code 6602 for bronchial asthma.  

Under Diagnostic Code 6602, a 10 percent rating is warranted for FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted for FEV-1 of 56- to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.
On VA examination in May 2008, the Veteran reported cough with sputum, pain or discomfort over the chest area on exertion, tight chest with difficulty breathing while exercising, such as one and a half mile run or bicycle riding.  She denied  persistent fever, night sweats or hemoptysis.  The examiner noted that the Veteran did not require treatment with Coumadin, heparin, oxygen, antibiotics or steroid therapy for asthma.  She treated the condition with an albuterol inhaler.  The Veteran denied any functional impairment from this condition.  The examiner noted no complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.  Pulmonary testing revealed Forced Expiratory Volume in one second (FEV-1/Forced Vital Capacity (FVC) was 79 percent.

On VA examination in December 2008, the Veteran reported shortness of breath after walking five city blocks.  She endorsed monthly asthma attacks.  Reportedly, she required medical treatment to control her asthma attacks approximately twice a year for which she was prescribed antibiotics periodically twice a year, each time lasting for six weeks.  The Veteran related a history of one episode of respiratory failure requiring respiration assistance from machine.  The Veteran's asthma was treated Flovent as needed and albuterol, with minimal response.  In addition, treatment had included Vanceril as needed.  The Veteran denied usage of outpatient oxygen therapy.  FEV-1 was 112.5 percent predicted and FEV-1/FVC was 85 percent.

VA treatment records reflect that in July 2009 the Veteran used an albuterol inhaler every four hours as needed.  A clinical treatment note also dated in July 2009 noted exercise induced asthma, using inhaler four times a week.  Her asthma was characterized as mild and intermittent.  

At a DRO hearing in April 2011 the Veteran testified that she used albuterol four times a day.  She also related being treated with steroids.  

VA treatment notes in 2014 reflect that the Veteran used her albuterol inhaler a couple of times a week.  

At the July 2015 Board hearing the Veteran reported that she treated her asthma with an inhaler along with occasional breathing treatments.  

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's asthma disability does not warrant a rating in excess of 10 percent from January 2008 to July 2015.  Although the Veteran was prescribed albuterol inhaler,  which is an inhalational bronchodilator therapy, there is no evidence that she used it on a daily basis as contemplated by the 30 percent disability rating.  In this regard, while the Veteran testified that she used it daily in April 2011, the treatment records reflect treatment as needed and show that, while she may have used it several times a day some days depending on her symptoms, it was used on a weekly basis.  Additionally, pulmonary function tests also did not show results consistent with a higher rating.  Specifically, the predicted FEV-1 findings do not fall into the range of 56 to 70 percent, the FEV-1/FVC do not fall into the range of 56 to 70 percent.  Treatment records, and the Veteran's own statements, did not show monthly visits for care of exacerbations.  Therefore, prior to June 4, 2010, the record does not support the assignment of a rating in excess of 10 percent.  38 C.F.R. § 4.97, Diagnostic Code 6602.

An August 2015 Sinusitis/Rhinitis and other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire noted FEV-1 of 50 to 70 percent predicted.  The examiner noted that pulmonary function tests in June 2014 recorded FEV-1 at.63, and FEV-1/FVC of 72 percent.

VA treatment records in showed ongoing treatment for asthma every six hours as needed.  A November 2015 VA clinical treatment note showed that the Veteran did not appear to refill her albuterol frequently and her asthma was mild and intermittent.  

On VA examination in January 2016  The examiner noted a diagnosis of asthma treated with intermittent use of albuterol inhaler, which did not require the use of antibiotics, oral or parenteral corticosteroid medications.  The Veteran denied asthma attacks with episodes of respiratory failure in the previous 12 month.  She endorsed symptoms of productive cough, phlegm and shortness of breath.  The symptoms were worsened by exercise.  Pre-bronchodilator FVC was 77 predicted and bronchodilator FVC 76 percent post-bronchodilator.  FEV-1 was 69 percent predicted.  The examiner noted that FEV-1/FVC was 89 percent and best reflected the Veteran's disability level.  Occupationally, the Veteran had lost a week of work in the preceding 12 months due to her asthma.  

While the VA examiner in January 2016 noted that FEV-1/FVC results best reflected the Veteran's disability level, the evidence nonetheless shows that after August 2015 the Veteran's FEV-1 were in the range of 56- to 70 percent predicted.  Therefore, based on pulmonary function tests after August 2015, the Board finds that the Veteran's asthma merits a rating of 30 percent.  38 C.F.R. § 4.91, Diagnostic Code 6602.  

These records do not indicate pulmonary function tests results showing FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Therefore, a rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.97, Diagnostic Code 6002.

Other considerations

The Board has also considered whether the Veteran's allergic rhinitis and asthma present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here the record shows that the manifestations of allergic rhinitis and asthma are consistent with those contemplated by the applicable schedular criteria, namely respiratory symptoms, breathing difficulties and required treatment.  Accordingly, the Board has concluded that referral of this case for extraschedular consideration is not in order; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's service-connected disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The claims have been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disabilities, there is no evidence of record that would warrant ratings in excess of those assigned herein for asthma and allergic rhinitis during the respective rating periods on appeal.  See Fenderson, 12 Vet. App. at 126.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  The evidence of record, to include the evidence of record, to include VA treatment records and examination reports, show that the Veteran remains employed full-time.  Therefore, a claim for TDIU has not been raised by the record and no action pursuant to Rice is warranted.


ORDER

From January 2008 to August 2015, an initial compensable evaluation for allergic rhinitis is denied.

From August 2015 to January 2016, an evaluation of 10 percent, but no higher, for allergic rhinitis is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Effective January 2016, a compensable evaluation for allergic rhinitis is denied.

An initial disability rating in excess of 10 percent for asthma from January 2008 to August 2015 is denied.

Effective August 2015, an evaluation of 30 percent, but no higher, for asthma is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

The Veteran asserts that service connection is warranted for sinusitis because it manifested during active service.

The service treatment records show that the Veteran was treated for sinusitis in May 1989.  Subsequent treatment records reflect treatment for sinus congestion and acute sinusitis.  On medical history report in July 2007 noted a history of sinusitis.  

On VA examination in May 2005, the examiner determined that there was no pathology to render a diagnosis of sinusitis.  A VA examiner in December 2012 noted chronic sinusitis with post nasal drip contributing to excessive phlegm and mucus drainage.  Reportedly the condition exasperated the Veteran's respiratory system.  

During the pendency of the appeal VA treatment reports recorded sinusitis as part of the Veteran's medical problem list.  A February 2010 clinical treatment note showed treatment for sinus symptoms along with an assessment of mild sinusitis/pharyngitis.  In June 2013 she was treated for acute sinusitis.  

In a July 2015 Sinusitis/Rhinitis and other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire the examiner noted a history of sinus/nasal congestion, pressure, post-nasal drip and cough, along with episodes of sinusitis.  The examiner noted intermittent acute sinusitis treated with oral antibiotic.  

A VA examiner in January 2016 opined that, while the Veteran had episodes of acute sinusitis from the time of military service, there was no current diagnosis of acute or chronic sinusitis and as such a nexus could not be established.

However, service connection may be granted where a disability is shown at any time during the appeal, even if the most recent medical evidence is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Clearly, the Veteran was treated for sinusitis during the pendency of her appeal.  In addition, the Veteran has testified that she has had ongoing sinus problems since service.

In light of the above, the Board finds that the Veteran should be provided with a new examination that adequately addresses the nature and etiology of any sinus condition.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she provide the names, addresses and approximates dates of any outstanding VA and non-VA health care providers who have treated her for sinusitis.  After securing the necessary releases, the AOJ should undertake reasonable efforts to obtain any record adequately identified by the Veteran, which are not already of record.

2.  Schedule the Veteran for a VA examination by an appropriate VA examiner to determine the nature and etiology of any sinus disability.  The examiner must review the claims file and should note that review in the report.  Any tests and studies deemed necessary by the examiner should be conducted and all findings should be reported in detail.  The examiner should specifically take into consideration the clinical records that document the Veteran's in-service treatment for sinus problems and nasal congestion.  The examiner should also take into consideration the post-service treatment records reflecting ongoing treatment for, and diagnoses of, sinusitis (See VA treatment records dated in February 2010 and June 2013.) Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has sinusitis.  For any sinusitis diagnosed on examination, or during the pendency of the claim, even though it may have resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is otherwise related to the Veteran's military service, to include her in-service treatment for sinusitis-like problems.  (The examiner should understand that even if the Veteran's sinusitis has resolved or is now diagnosed as another problem, because the Veteran has been diagnosed during pendency of the claim (since 2008) the examiner must provide an opinion addressing whether a previous diagnosis of sinusitis made anytime during the pendency of the claim (since 2008) is/was at least as likely as not related to the Veteran's military service, to include her in-service treatment for sinusitis-like problems.  If it is determined that earlier diagnoses were incorrect, this should be explained.) If the Veteran has been diagnosed with a condition other than sinusitis, the examiner should provide a medical explanation differentiating between this disorder and sinusitis, and explaining whether the previously diagnosed sinusitis had since resolved, or was an earlier manifestation or variation of the subsequently diagnosed condition.  If the Veteran is diagnosed with a sinus condition that is similar to sinusitis, then the examiner should explain such and provide an opinion as to whether such a problem is traceable to military service.  In answering these questions, the examiner should address the Veteran's assertions of, and documentation reflecting, ongoing treatment for sinusitis-like problems since service.  The examiner must set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service. 

All opinions expressed must be supported by a rationale for why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).   

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


